Exhibit 10.7

 

AMENDED AND RESTATED TAX SHARING AGREEMENT

 

THIS AMENDED AND RESTATED TAX SHARING AGREEMENT (the “Agreement”) is made and
entered into effective as of April 30, 2013, by and between DEX MEDIA, INC. A
DELAWARE CORPORATION (“DMI”), DEX MEDIA HOLDINGS, INC., a Delaware corporation,
DEX MEDIA EAST, INC., a Delaware corporation, DEX MEDIA WEST, INC., a Delaware
corporation, DEX ONE SERVICE, INC., a Delaware corporation (“DOS”), R.H.
DONNELLEY CORPORATION, a Delaware corporation, R.H. DONNELLEY INC., a Delaware
corporation,  R.H. DONNELLEY APIL, INC., a Delaware corporation, and DEX ONE
DIGITAL, INC., a Delaware corporation, (collectively, including any person who
hereafter becomes a party to this Agreement, the “Parties” and, individually, a
“Party”).

 

R E C I T A L S

 

WHEREAS, pursuant to the Amended and Restated Shared Services Agreement dated
April 30, 2013, the Parties have agreed to share certain services and assets
(the “Shared Services Agreement”);

 

WHEREAS, SUPERMEDIA INC., a Delaware corporation (“SuperMedia”) together with
SUPERMEDIA SALES INC., a Delaware corporation, and SUPERMEDIA SERVICES INC., a
Delaware corporation (collectively, the “SuperMedia Entities” and, individually,
a “SuperMedia Entity”) constitute an affiliated group of corporations (the
“SuperMedia Group”) within the meaning of Section 1504(a) of the Internal
Revenue Code of 1986, as amended (the “Code”);

 

WHEREAS, pursuant to the Agreement and Plan of Merger dated as of August 20,
2012, as amended and restated as of December 5, 2012 (the “Merger Agreement”),
by and among NEWDEX, INC., a Delaware corporation, DEX ONE CORPORATION, a
Delaware corporation, SuperMedia, and SPRUCE ACQUISITION SUB, INC., a Delaware
corporation and a direct, wholly owned subsidiary of DOC (“Merger Sub”), (i) Dex
One Corporation will merge with and into Newdex, Inc., with Newdex, Inc. as the
surviving entity and changing its name to Dex Media, Inc. (the “Dex Merger”) and
(ii) immediately following consummation of the Dex Merger, Merger Sub will merge
with and into SuperMedia, with SuperMedia surviving the merger and becoming a
wholly-owned subsidiary of DMI (the “SuperMedia Merger” and, together with the
Dex Merger, the “Mergers”);

 

WHEREAS, DMI will be the common parent corporation of an affiliated group of
corporations (the “DMI Consolidated Group”) within the meaning of
Section 1504(a) of the Code as a result of the Dex Merger;

 

WHEREAS, each of the Parties is a member of the DMI Consolidated Group;

 

WHEREAS, on the day following the consummation of the Mergers, each of the
SuperMedia Entities will be a member of the DMI Consolidated Group;

 

WHEREAS, the DMI Consolidated Group has filed and intends to file consolidated
federal income tax returns as permitted by Section 1501 of the Code;

 

--------------------------------------------------------------------------------


 

WHEREAS, in certain state and local tax jurisdictions the Parties calculate
income, franchise or similar tax liabilities on a consolidated, combined or
unitary basis;

 

WHEREAS, DOS is the service agent of the DMI Consolidated Group;

 

WHEREAS, in furtherance of the Shared Services Agreement and the Merger
Agreement, each Party desires on behalf of itself and its successors to set
forth its rights and obligations with respect to taxes due for periods during
and after the period in which such Party is a member of the DMI Consolidated
Group;

 

NOW THEREFORE, the Parties hereto, intending to be legally bound and in
consideration of the premises and the mutual covenants herein contained, agree
as follows:

 

ARTICLE I
DEFINITIONS

 

References in this Agreement to provisions of the Code and Treasury Regulations
shall include successor provisions to the Code and Treasury Regulations.  All
other capitalized terms used herein shall have the meaning specified herein.

 

“Applicable Percentage” means (i) with respect to DMI, 0%, and (ii) with respect
to any other Party, 50%.

 

“Code” has the meaning set forth in the recitals.

 

“COD Utilized Tax Assets” means, with respect to any taxable year and any Party,
the sum of (i) the Party’s Credit Attributes determined on a pro forma
stand-alone basis and (ii) the product of (x) the Composite Rate, multiplied by
(y) the Party’s Loss Attributes determined on a pro forma stand-alone basis, but
only to the extent such Party’s Credit Attributes and Loss Attributes, if any,
are used, or are reasonably expected to be used, in the Consolidated Return for
such taxable year by reason of any cancellation of indebtedness income of any
Party.

 

“Composite Rate” means, with respect to any taxable year, the sum of (i) the
highest marginal federal income tax rate for such taxable year and (ii), as
determined in good faith by DMI, the estimated tax rate of the Parties, in the
aggregate, for Consolidated State Tax (net of any federal income tax benefit)
with respect to such taxable year.

 

“Consolidated Return” means the DMI Consolidated Group’s federal income tax
consolidated return.

 

“Consolidated State Tax” means any state and local tax calculated on a
consolidated, combined or unitary basis.

 

“Credit Attributes” means any credit that could reduce a tax, the sharing of
which is addressed in Article III of this Agreement, including, but not limited
to, a investment tax credit, foreign tax credit, alternative minimum tax credit
or any other credit that can be carried forward or carried back to reduce a tax.

 

2

--------------------------------------------------------------------------------


 

“Deconsolidation” means any event pursuant to which a Party or SuperMedia Entity
ceases to be includable in the DMI Consolidated Group.

 

“Dex Utilized Tax Assets” means, with respect to any taxable year and any Party,
the amount equal to the sum of (i) the Party’s Credit Attributes determined on a
pro forma stand-alone basis, plus (ii) the product of (x) the Composite Rate,
multiplied by (y) the Party’s Loss Attributes determined on a pro forma
stand-alone basis, but only to the extent such Party’s Credit Attributes and
Loss Attributes, if any, are used, or are reasonably expected to be used, in the
Consolidated Return for such taxable year to reduce the federal income tax
attributable to any Party, less (iii) the Party’s COD Utilized Tax Assets for
such taxable year.

 

“DOC Consolidated Group” has the meaning set forth in the recitals.

 

“DMI Consolidated Group” has the meaning set forth in the recitals, provided
that for the avoidance of doubt the term shall be interpreted to take account of
any corporations that may enter or exit the group from time to time.”Event” has
the meaning set forth in Section 4.4.

 

“Excess DOS Payment” means, with respect to any taxable year and any Party other
than DMI (which shall not be entitled to any Excess DOS Payment), such Party’s
pro rata share (based on Separate Company Taxable Income but determined without
reference to any cancellation of indebtedness income) of the amount equal to the
sum of (x), the sum of (i) the total amount of Dex Utilized Tax Assets for all
Parties for such taxable year, plus (ii) the total amount of Utilized SuperMedia
Tax Assets for all Parties for such taxable year, less (y) the total amount of
Separate Company Tax Receivables for all Parties for such taxable year, less
(z) the total amount of SuperMedia Tax Payables for all Parties for such taxable
year.

 

“Exempt COD Payment” means, with respect to any taxable year and any Party, such
Party’s pro rata share (based on such Party’s cancellation of indebtedness
income for such taxable year) of COD Utilized Tax Assets for all Parties for
such taxable year.

 

“Final Determination” shall mean final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a Tax period
(i) by a decision, judgment, decree or other order by any court of competent
jurisdiction which has become final and not subject to further appeal, (ii) by a
closing agreement entered into under Section 7121 of the Code or any other
binding settlement agreement (whether or not with the Internal Revenue Service)
entered into in connection with or in contemplation of an administrative or
judicial proceeding, or (iii) by the completion of the highest level of
administrative proceedings if a judicial contest is not or is no longer
available.

 

“Loss Attributes” means any loss or deduction (other than a current item of loss
or deduction) that could reduce a tax (other than the alternative minimum tax),
the sharing of which is addressed in Article III of this Agreement, including,
but not limited to, a Separate Company Taxable Loss, a net operating loss, net
capital loss, charitable deduction or any other loss or deduction that can be
carried forward or carried back to reduce a tax.

 

“Post-Deconsolidation Tax Period” means (i) any tax period beginning and ending
after the date of the Deconsolidation and (ii) with respect to a tax period that
begins before and ends

 

3

--------------------------------------------------------------------------------


 

after the date of Deconsolidation, such portion of the tax period that commences
on the day immediately after the date of Deconsolidation.

 

“Pre-Deconsolidation Tax Period” means (i) any tax period beginning and ending
before or on the date of Deconsolidation and (ii) with respect to a period that
begins before and ends after the date of Deconsolidation, such portion of the
tax period ending on and including the date of Deconsolidation.

 

“Proceeding” means any audit or other examination, protest, appeal or other
administrative or judicial proceeding relating to a Party’s liability for, or
refunds or adjustments to, Taxes for any Tax period.

 

“Separate Company Taxable Income” means, with respect to any taxable year and
any Party, a Party’s federal taxable income, if any, computed on a pro forma
stand-alone basis, without regard to the Tax Attributes of such Party or any
other Party.

 

“Separate Company Taxable Loss” means, with respect to any taxable year and any
Party, a Party’s federal taxable loss, if any, computed on a pro forma
stand-alone basis, without regard to the Tax Attributes of such Party or any
other Party.

 

“Separate Company Tax Payable” means, with respect to any taxable year and any
Party, the product of (x) the Composite Rate, multiplied by (y) the Party’s
Separate Company Taxable Income, if any, for such taxable year.

 

“Separate Company Tax Receivable” means, with respect to any taxable year and
any Party, the product of (x) the Applicable Percentage, multiplied by (y) the
sum of such Party’s Dex Utilized Tax Assets for such taxable year.

 

“Shared Services Agreement” has the meaning set forth in the recitals.

 

“SuperMedia Group” has the meaning ascribed to it in the recitals, provided that
for the avoidance of doubt the term shall be interpreted to take account of any
corporations that may enter or exit the group from time to time.

 

“SuperMedia Tax Payable” means, with respect to any taxable year and any Party,
the product of (x) 50%, multiplied by (y) such Party’s Utilized SuperMedia Tax
Assets.

 

“SuperMedia Tax Receivable” means, with respect to any taxable year and any
Party, the sum of (i) the product of (x) 0% with respect to DMI and 75% with
respect to any other Party, multiplied by (y) such Party’s SuperMedia Utilized
Tax Assets for such taxable year, less (ii) such Party’s SuperMedia Tax Payable.

 

“SuperMedia Utilized Tax Assets” means, with respect to any taxable year and any
Party, the amount equal to the sum of (i) the Party’s Credit Attributes
determined on a pro forma stand-alone basis, plus (ii) the product of (x) the
Composite Rate, multiplied by (y) the Party’s Loss Attributes determined on a
pro forma stand-alone basis, but only to the extent such Party’s Credit

 

4

--------------------------------------------------------------------------------


 

Attributes and Loss Attributes, if any, are (I) used, or are reasonably expected
to be used, in the Consolidated Return for such taxable year to reduce the
federal income tax attributable to any SuperMedia Entity or (II) reduced, or
reasonably expected to be reduced, as a result of any cancellation of
indebtedness income of any SuperMedia Entity that is excluded from U.S. federal
taxable income in such taxable year pursuant to Section 108 of the Code.

 

“Utilized SuperMedia Tax Assets” means, with respect to any taxable year and any
Party, the amount equal to the sum of (i) the aggregate Credit Attributes of the
SuperMedia Entities, plus (ii) the product of (x) the Composite Rate, multiplied
by (y) the aggregate Loss Attributes of the SuperMedia Entities, but only to the
extent such Credit Attributes and Loss Attributes, if any, are used, or are
reasonably expected to be used, by the Parent Consolidated Group in any Tax
Return for such taxable year to reduce the federal income tax (excluding any
federal income tax attributable to cancellation of indebtedness income)
attributable to such Party.

 

“Tax” or “tax” means any United States federal, state or local income, franchise
or similar tax.

 

“Tax Attributes” means any Loss Attribute and any Credit Attribute.

 

“Tax Item” means any item of income, gain, loss, deduction or credit, or other
attribute that may have the effect of increasing or decreasing any tax, the
sharing of which is addressed in Article III of this Agreement.

 

“Tax Return” means any Consolidated Return and any state or local income,
franchise or similar tax return on which the activities of more than one Party
are reported on a consolidated, combined or unitary basis.

 

ARTICLE II
TAX PREPARATION

 

2.1                               DMI agrees to prepare and timely file, or to
cause to have prepared and timely filed, the Tax Returns for any period with
respect to which DMI remains the common parent corporation of the DMI
Consolidated Group. DMI shall be responsible for determining the elections,
methods of accounting, positions, conventions and other principles of taxation
to be used and the manner in which any Tax Item shall be reported on the Tax
Returns.

 

2.2                               Each Party will provide each other with the
cooperation and information reasonably requested by the other Parties in
connection with tax planning, the preparation or filing of any Tax Return (or
claim for refund), the determination and payment of estimated tax, the conduct
of any Proceeding, or the calculation of any amount under this Agreement. Such
cooperation and information includes: (i) promptly forwarding copies of
appropriate notices and other communications (including, information document
requests, revenue agent’s reports and similar reports, notices of proposed
adjustments and notices of deficiency) received from or sent to any taxing
authority, (ii) providing copies of all relevant Tax Returns (including work
papers and schedules), and documents relating to rulings or other determinations
by taxing authorities, (iii) providing copies of records concerning the
ownership and tax basis of property, (iv) providing other relevant information
which either Party may possess, including explanations of documents and
information provided under this Agreement, as well as access to appropriate

 

5

--------------------------------------------------------------------------------


 

personnel, (v) the execution of any document that may be necessary or reasonably
helpful in connection with the filing of a Tax Return (or claim for refund) or
in connection with any Proceeding, including waivers, consents or powers of
attorney, and (vi) the use of the Parties’ reasonable efforts to obtain any
documentation from a governmental authority or a third party that may be
necessary or reasonably helpful in connection with any of the foregoing.

 

2.3                               During any Pre-Deconsolidation Tax Period, DMI
has the sole right to represent, in good faith, the interests of the Parties
with respect to Tax Returns, and Proceedings with respect to Tax Returns, for
any period for which Parent remains the common parent corporation of the DMI
Consolidated Group.

 

ARTICLE III
TAX SHARING

 

3.1                               As common parent for the DMI Consolidated
Group, DMI shall cause and direct DOS to pay the consolidated federal income tax
liability of the DMI Consolidated Group and the Consolidated State Tax liability
of the Parties at such time and in such manner as such payments are required.

 

3.2                               For each taxable year ending on or after the
effective date hereof, for which a Party is included in a Tax Return, such Party
shall pay to DOS an amount equal to such Party’s Separate Company Tax Payable,
if any, for such taxable year.

 

3.3                               For each taxable year ending on or after the
effective date hereof, for which a Party is included in a Tax Return (including
for the avoidance of doubt, any year in which a Deconsolidation takes place),
DOS shall pay to such Party, an amount equal to the sum of (A) such Party’s
Separate Company Tax Receivable, if any, for such taxable year, (B) such Party’s
Excess DOS Payment, if any, for such taxable year, (C) such Party’s Exempt COD
Payment and (D) such Party’s SuperMedia Tax Receivable, if any, for such taxable
year. For the avoidance of doubt, with respect to any taxable year, a Party may
both (i) pay to DOS an amount equal to such Party’s Separate Company Tax Payable
and (ii) receive from DOS an amount equal to the sum of (A) such Party’s
Separate Company Tax Receivable, (B) such Party’s Excess DOS Payment, (C) such
Party’s Exempt COD Payment and (D) such Party’s SuperMedia Tax Receivable.

 

3.4                               In the event the DMI Consolidated Group is
liable for alternative minimum tax as defined in Section 55 of the Code, each
Party shall pay its proportionate share of alternative minimum tax and shall be
allocated an alternative minimum tax credit equal to such payment.

 

3.5                               Any payments required to be made under this
Article 3 by any Party for a taxable year shall promptly be paid to DOS at the
time or times requested by DMI.

 

3.6                               A final accounting of the amount of payments
for any taxable year shall be made, and any necessary adjustment shall be paid,
on or before October 31 of the year following such taxable year unless the
extended due date of a Consolidated State Tax return is after October 31, in
which case the final accounting will occur no later than 30 days following the
filing of such return.

 

6

--------------------------------------------------------------------------------


 

3.7                               In the event of an adjustment or
redetermination of any item with respect to the Consolidated Return or
Consolidated State Tax as a result of a Final Determination, the filing of a tax
refund claim or the filing of an amended Tax Return pursuant to which taxes are
paid to a tax authority or a refund of taxes is received from a tax authority,
DMI shall prepare, in accordance with the principles and procedures set forth in
this Agreement, revised Tax Returns, as appropriate, to reflect the adjustment
or redetermination as a result of such Final Determination, filing of a tax
refund claim or filing of an amended Tax Return.  Following the preparation of
such revised Tax Returns, the Parties’ payment obligations under this Agreement
shall be redetermined and the Parties shall make appropriate payments reflecting
such redetermination.

 

ARTICLE IV
POST-DECONSOLIDATION

 

4.1                               Each Party covenants that on or after a
Deconsolidation it will not make or change any tax election, change any
accounting method, amend any tax return or take any tax position on any tax
return, take any other action, omit to take any action or enter into any
transaction that results in any increased tax liability or reduction of any Tax
Attribute of the DMI Consolidated Group or any member thereof in respect of any
Pre-Deconsolidation Tax Period, without first obtaining the written consent of
the other Parties.

 

4.2                               In the event of a Deconsolidation, DMI may, at
its option, elect, and the applicable Party shall join DMI in electing, to
ratably allocate items (other than extraordinary items) of the applicable Party
in accordance with relevant provisions of the Treasury Regulations
Section 1.1502-76.

 

4.3                               In the event of a Deconsolidation, during any
Post-Deconsolidation Period, DMI shall promptly notify the applicable Party in
writing upon receipt by any includable member of the DMI Consolidated Group of
notice in writing of any Proceeding in respect of a Pre-Deconsolidation Period. 
The applicable Party shall be entitled to participate in such Proceeding at its
own expense; provided that the applicable Party shall, following its receipt of
notice of such Proceeding from DMI, promptly notify DMI in writing of its
intention to participate in such Proceeding. In the event that the applicable
Party elects to participate in any such proceeding, DMI shall not settle or
resolve any issue that could materially affect the applicable Party’s liability
for Taxes without the applicable Party’s consent; such consent not to be
unreasonably withheld conditioned or delayed.  DMI shall provide the applicable
Party with copies of any correspondence received from the taxing authorities
related to any such Proceedings controlled by DMI, as reasonably requested by
the applicable Party.

 

4.4                               DMI agrees to pay the applicable Party 100%
the actual tax benefit received by the DMI Consolidated Group from the use in
any Tax Period of a carryback of any Tax Attribute of the applicable Party from
a Post-Deconsolidation Tax Period, determined and paid in accordance with the
principles of Article III.  If, subsequent to the payment by DMI to the
applicable Party of any such amount, there shall be (i) a Final Determination
which results in a disallowance or a reduction of the Tax Attribute so carried
back or (ii) a reduction in the amount of the benefit realized by the DMI
Consolidated Group as a result of any other Tax Attribute that arises in a
Post-Deconsolidation Tax Period, the applicable Party shall (net of any
reasonable

 

7

--------------------------------------------------------------------------------


 

out-of-pocket expenses) repay DMI within 90 days of such event described in
(i) or (ii) of this paragraph (an “Event” or, collectively, the “Events”) any
amount which would not have been payable to the applicable Party pursuant to
this Section 4.4 had the amount of the benefit been determined in light of the
Events.

 

4.5                               The applicable Party shall hold DMI harmless
for any penalty or interest payable by any member of the DMI Consolidated Group,
solely as a result of any Event.  Any such amount shall be paid by the
applicable Party to DMI within 90 days of the payment by DMI or any member of
the DMI Consolidated Group of any such interest or penalty.

 

4.6                               DMI may designate DOS, as its service agent,
as the payor of any payment required to be paid by DMI to an applicable Party
pursuant to Section 4.4 or as the payee of any payment required to be paid by an
applicable Party to DMI pursuant to Sections 4.4 or 4.5.

 

ARTICLE V
MISCELLANEOUS

 

5.1                               This Agreement shall expire with respect to an
applicable Party upon the date of the Deconsolidation with respect to all
Post-Deconsolidation periods of such Party; provided, however, that all rights
and obligations arising hereunder with respect to a Pre-Deconsolidation Tax
Period shall survive until they are fully effectuated or performed; provided,
further, that notwithstanding anything in this Agreement to the contrary, all
rights and obligations arising hereunder with respect to a Post-Deconsolidation
Tax Period shall remain in effect and its provisions shall survive for the full
period of all applicable statutes of limitation (giving effect to any extension,
waiver or mitigation thereof).

 

5.2                               For any period with respect to which DMI
remains the common parent corporation of the DMI Consolidated Group, DMI shall
be responsible for determining the conventions and other principles for the
implementation of this Agreement.

 

5.3                               No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy by any Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.  No Party shall be deemed to have waived any rights hereunder unless such
waiver shall be in writing and signed by such Party.  Neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to a
written agreement entered into by each of the Parties.

 

5.4                               In any action, litigation or proceeding
between the Parties arising out of or in relation to this Agreement, the
prevailing Party in such action shall be awarded, in addition to any damages,
injunctions or other relief, and without regard to whether or not such matter be
prosecuted to final judgment, such Party’s reasonable costs and expenses,
including but not limited to costs and reasonable attorneys’ fees incurred in
bringing such action, litigation or proceeding and/or enforcing any judgment or
order granted therein.

 

5.5                               This Agreement and the Shared Services
Agreement contain the entire agreement between the Parties hereto, superseding
any oral statements, representations, understanding or

 

8

--------------------------------------------------------------------------------


 

agreements with respect to the terms or provisions of this Agreement and the
Shared Services Agreement.

 

5.6                               All notices, requests, demands, consents,
instructions or other communications to any Party under this Agreement shall be
in writing and mailed or delivered to each Party at the Party’s address in the
records of DMI.  All such notices and communications shall be effective (i) when
sent by Federal Express or other overnight service of recognized standing, on
the business day following the deposit with such service; (ii) three days after
mailing when mailed, by registered or certified mail, first class postage
prepaid and addressed as aforesaid through the United States Postal Service, and
(iii) when delivered by hand, upon delivery.

 

5.7                               The terms and provision of Section 19(c) of
the Shared Services Agreement are hereby incorporated by reference.

 

5.8                               This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors, and
assigns.

 

5.9                               If one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
no Party hereto shall be required to comply with such provision for so long as
such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The Parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

5.10                        This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

5.11                        This Agreement, and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine or other electronic
transmission, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person.

 

5.12                        This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters covered hereby and
supersedes all prior agreements and understandings between the parties.

 

5.13                        DMI shall use commercially reasonable efforts to
cause any person who hereafter becomes a member of the DMI Consolidated Group to
become a Party to this Agreement, and may amend this Agreement, without the
consent of any other Party to reflect the addition of such a Party.  Except as
provided in the preceding sentence, the terms of this Agreement shall not be
waived, altered, modified, amended or supplemented except by written instrument
signed by each Party.

 

5.14                        The parties hereto shall treat any payments made
pursuant to the terms of this Agreement as a tax-exempt transaction for all tax
purposes, except to the extent required by applicable law.

 

9

--------------------------------------------------------------------------------


 

5.15                        If, due to any change in applicable law or
regulation or the interpretation thereof by any court of law or other governing
body having jurisdiction, subsequent to the date of the Agreement, performance
of any provision of or any transaction contemplated by this Agreement shall
become impracticable or impossible, the parties will use their best efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by this Agreement.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

 

 

DEX MEDIA, INC.

 

 

 

By:

/s/ Mark Hianik

 

Name:

Mark Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer & Corporate
Secretary

 

 

 

 

DEX MEDIA HOLDINGS, INC.

 

 

 

 

By:

/s/ Mark Hianik

 

Name:

Mark Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer & Corporate
Secretary

 

 

 

 

DEX MEDIA EAST, INC.

 

 

 

 

By:

/s/ Mark Hianik

 

Name:

Mark Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer & Corporate
Secretary

 

 

 

 

DEX MEDIA WEST, INC.

 

 

 

 

By:

 /s/ Mark Hianik

 

Name:

Mark Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer & Corporate
Secretary

 

 

 

 

DEX ONE SERVICE, INC.

 

 

 

 

By:

/s/ Mark Hianik

 

Name:

 Mark Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer & Corporate
Secretary

 

11

--------------------------------------------------------------------------------


 

 

R.H. DONNELLEY CORPORATION

 

 

 

 

By:

/s/ Mark Hianik

 

Name:

Mark Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer & Corporate
Secretary

 

 

 

 

R.H. DONNELLEY INC.

 

 

 

 

By:

/s/ Mark Hianik

 

Name:

Mark Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer & Corporate
Secretary

 

 

 

 

R.H. DONNELLEY APIL, INC.

 

 

 

 

By:

/s/ Mark Hianik

 

Name:

Mark Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer & Corporate
Secretary

 

 

 

 

DEX ONE DIGITAL, INC.

 

 

 

 

By:

/s/ Mark Hianik

 

Name:

Mark Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer & Corporate
Secretary

 

12

--------------------------------------------------------------------------------